DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 01/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-4, 7, 9, 21 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/314,300, filed 03/28/2016, is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” in claims 1-3, 7 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification found the “inertial measurement unit” as exemplified as in [0026] MEMS sensors and in [0049] “Any accelerometer, gyroscope, and/or magnetometer may be used”, with therefore any equivalent structure as performing the claimed function of “inertial measurement”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Response to Arguments
Applicant’s responses and arguments filed 01/25/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the dependent claim 7 with the limitation “with the determination for each pose at the higher frequency being based on the output of both the inertial measurement unit and the position sensor” which is the same than the limitation of claim 21.
Applicant argues (on pages 5-6) that Strommer does not teach “an inertial sensor on the transducer”, and Borgert, Wilkmann and Ren do not teach “an inertial measurement unit connected with the transducer”.
In response the examiner has relied upon Strommer to teach to the medical positioning system MPS as comprising, as known in the art, of “Detection of the location and orientation of a surgical tool can be performed by methods known in the art, such as magnetic fields, ultrasound triangulation or radiation, inertial sensor...” ([0140]) wherein the positioning sensors are connected to the transducer (Fig.11 and [0146] “MPS sensors 356” and “transducer 352”). Therefore in view of the claim interpretation Strommer teaches the use of inertial sensor connected to the transducer which reads on inertial measurement unit as a structure having an inertial sensor as one of ordinary skill in the art would recognize as providing inertial measurement for the position and orientation of the transducer as described by Strommer ([0140]). Since 
Applicant further argues (on page 6) that Borgert does not teach the position sensor or X-ray imager to sense the ultrasound transducer.
In response, the examiner has considered that Strommer is teaching the position and orientation of the sensors for the transducers as being connected or attached directly to the ultrasound transducer (Strommer Fig.11 with the sensors 356 attached to the transducer to obtained the position and orientation of the transducer) therefore, the determination of the position of the transducer is determined by sensors attached to the transducer. The examiner has also considered that it is a common practice to place a radiopaque marker on a known position of medical tool such as the tip of a catheter in order to have a position sensor such as an X-ray imager to determine the position of the radiopaque marker ([0025] computer tomography using an X-ray-opaque marker on the catheter [0034]) to sense the position and orientation of the catheter and therefore of the device tool as taught by Borgert. Therefore, the examiner is considering that the Borgert is teaching the use of a radiopaque marker attached to a medical tool for intravascular imaging as being sensed by a position sensor such as an X-ray imager which broadly teaches or at least suggests on positioning a radiopaque marker substantially attached to the transducer to sense the position of the transducer with the X-ray imager as position sensor.
Applicant appears to argue (on pages 6-7) that each of Strommer, Borgert, Wilkmann and Ren separately do not teach “determine the pose of an ultrasound transducer from a fusion of outputs from the two sensors/outputs”.
In response, with applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, each teaching of Strommer, Borgert, Wilkmann and Ren was not relied upon as a teaching for the limitation of from a fusion of outputs from the position sensor and the inertial measurement unit” as claimed.
Therefore, the Applicant’s arguments regarding claim 1 are found not persuasive.

Regarding claim 21, applicant argues (on pages 7-8) that claim 21 is allowable using the same arguments than for claim 1.
In response, the examiner as discussed above is presenting the same responses as those above.
Additionally, Applicant argues (on pages 8-9) that the references Strommer, Borgert, Wilkmann and Ren do not teach the limitations “the processor is configured to determine the pose with the output from the inertial measurement unit at a higher frequency than the output from the position sensor, the pose determined at the higher frequency with the determination for each pose at the higher frequency being based on the output of both the inertial measurement unit and the position sensor”.
In response, the examiner has considered that Strommer, Borgert, Wilkmann and Ren teach the limitations of claim 7 with the processor is configured to determine the pose with the output from the inertial measurement unit at a higher frequency than the output from the position sensor, the pose determined at the higher frequency” with Wilkmann teaching the use of the CT tracking imager for determining intermittent position of the medical tool (p.633 col.2 2nd ¶) as position relative to the information rate provided by the inertial sensor, wherein one of ordinary skill in the art would understand that the intermittent position as determined by the CT/X-ray imager are complemented with the inertial sensor positioning information in between the intermittent X-ray/CT positions, which therefore reads on “the processor is configured to determine the pose with the output from the inertial measurement unit at a higher frequency than the output from the position sensor”. Additionally, one of ordinary skill in the art would recognize that the determination of the position and orientation of the transducer between the intermittent with the determination for each pose at the higher frequency being based on the output of both the inertial measurement unit and the position sensor” as fusion of the position information for the determination of the pose of the transducer has been taught by the combination of Strommer, Borgert, Wilkmann and Ren. Therefore, the Applicant’s argument is found not persuasive.

Regarding dependent claims 2-4, 7 and 9, Applicant’s arguments (on page 9) are the same that those presented for claim 1.
In response, the examiner is presenting the same responses as presented for claim 1 and also for claim 21.
Therefore Applicant’s arguments regarding claims 2-4, 7 and 9 are found not persuasive.

Therefore, the claim rejections under 35 U.S.C. 103 will be maintained with clarification of the examiner interpretations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following rejections are maintained with clarification of the claim language interpretation.
Claims 1-4, 7 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strommer et al. (USPN 20010031919 A1; Pub.Date 10/18/2001; Fil.Date 02/13/2001) in view of Borgert et al. (USPN 20070167747 A1; Pub.Date 07/19/2007; Fil.Date 03/07/2005) in view of Wilkmann et al. (2015 Int. J. CARS 10:629-636; ePub.Date 06/28/2014) and in view of Ren et al. (2012 IEEE Trans. Inform. Technol. Biomed. 16:106-111; Pub.Date 08/08/2011).  
Regarding claim 1, Strommer teaches a system for pose recovery of an ultrasound transducer (Title and abstract and [0010]), the system comprising: an inertial measurement unit connected with the ultrasound transducer ([0146] and Fig.11 MPS sensors 356 in contact with the transducer 352 wherein [0140] MPS are inertial sensors as interpreted as inertial measurement unit(s) that detect the location and orientation of the surgical tool such as the transducer 352 using MPS sensors 356 ([0146]); [...a position sensor positioned to sense the ultrasound transducer...]; and a processor configured to determine the pose of the ultrasound transducer (abstract and [0057] and [0156] system including a location and orientation processor 150 for determining the location and orientation of MPS such as the MPS 356 attached to the IVUS with the transducer 352 within a catheter ([0146])) [...from a fusion of outputs from the position sensor and the inertial measurement unit and a calibration between the inertial measurement unit and the position sensor, the fusion of the outputs being a function having variables for the outputs from the position sensor and the outputs from the inertial measurement unit where the variables both contribute to the pose determined from the function, the outputs from both the position sensor and the inertial measurement unit being from when the ultrasound transducer is inserted into a patient...].
Strommer does not teach a position sensor positioned to sense the ultrasound transducer, and  to determine the pose of the ultrasound transducer from a fusion of outputs from the position sensor and the inertial measurement unit and a calibration between the inertial measurement unit and the position sensor, the fusion of the outputs being a function having variables for the outputs from the position sensor and the outputs from the inertial measurement unit where the variables both contribute to the pose determined from the function, the outputs from both the position sensor and the inertial measurement unit being from when the ultrasound transducer is inserted into a patient as in claim 1.
Borgert teaches within the same field of endeavor of catheter tracking (Title and abstract and Fig.1 catheter 5 and tracking system 6-9) the use of an active locator such a magnetometer (abstract [0016] and Fig.2 #3) with a locating device (abstract [0016] and Fig.1 #8 and 9) wherein the catheter and surrounding tissue can be imaged using an X-ray imager ([0025] computer tomography) using an X-ray-opaque marker on the catheter/medical tool ([0034]) to sense the position and orientation of the catheter/medical tool as being attached/connected to the catheter/medical tool therefore as applied to the transducer as a medical tool taught by Strommer wherein the X-ray imaging is used beforehand for imaging and determine the road map for the catheter therefore teaching a position sensor positioned to sense the ultrasound transducer in order to place the catheter/medical tool and therefore the transducer of Strommer in context of the surrounding tissue ([0034]). Additionally, Wilkmann teaches within the same field of endeavor of minimal invasive surgical procedure (Title and abstract) the combined use of an accelerometer based sensor as inertial sensor placed on a insertion needle within a CT-guided imaging system (abstract, Fig.1 and p.630 Materials and Methods ¶ Device design “a micro-electro-mechanical system (MEMS) accelerometer” such as “the sensor cube is attached to the needle“) therefore teaching the combination of  CT imaging and inertial sensor device as multi-sensor device.

Strommer and Borgert as a combination does not specifically teach this functional limitation to “determine the pose of an ultrasound transducer from a fusion of outputs from the two sensors/outputs” . However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Therefore, once an apparatus appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2112 (Section III) and MPEP 2114. Thus, even though Strommer and Borgert as a combination is silent to a processor configured to “determine the pose of an ultrasound transducer from a fusion of outputs from the two sensors/outputs”, it appears that the “microcomputer” taught by Borgert would have the same or substantially the same structure as the instantly claimed processor for combining information of different sensors including inertial sensor and non-inertial sensor for the determination of the orientation and position of an intravascular medical tool. 
Additionally, Wilkmann teaches also the use of a fusion algorithm for combining the information of the different sensors in the device configuration (p.635 col. 4th ¶ a sensor fusion st-3rd ¶) with a technique of multisensory data fusion for combining all sensor information to provide 6-Degree of Freedom information for the endoscopic instruments/tools (Title and abstract) reading on the application of a fusion algorithm for combining CT/X-ray position/orientation information with the inertial position/orientation information therefore to determine the pose of the ultrasound transducer from a fusion of outputs from the position sensor and the inertial measurement unit as applied to combine information from multiple sensing modalities sensing/imaging technologies within computer-aided surgeries such as computer tomography to provide a synergetic effect between sensor information in order to improve endoscopic surgery performance with improving  tracking accuracy and planning effectiveness (p.108 col.2 IV. Multiple-Sensor Data Fusion, 1st ¶). While Wilkmann teaches the initial positioning of the coordinates references between the CT-tracking system and the sensing system for the inertial device (p.630 col.1-2 Materials and Methods ¶ Device design) which reads on a calibration between the inertial measurement unit and the position sensor , and also teaches the additional orientation information attached to the needle from the inertial sensor being combined with the position information provided by the CT imaging device in order to determine the trajectory of the needle within a patient (p.633 col.1 2nd ¶ to col.2 2nd ¶ and Fig.6 needle within the patient), Ren teaches also multiple sensor data fusion technique combining positioning and orientation information of the multiple sensors within an image-guided environment (p.108 A. Data Alignment, p.109 B. Orientation Estimation Algorithm and C. Position Estimation with position and orientation from the imaging device and form the IMU sensors) therefore with both Ren and Wilkmann teaching the fusion of the outputs being a function having variables for the outputs from the position sensor and the outputs from the inertial measurement unit where the variables both contribute to the pose determined from the function, the outputs from both the position sensor and the inertial measurement unit being from when the ultrasound transducer is inserted into a patient as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Strommer, Borgert and Wilkmann with to determine the pose of the ultrasound transducer from a fusion of outputs from the position sensor and the inertial measurement unit and a calibration between the inertial measurement unit and the position sensor, the fusion of the outputs being a function having variables for the outputs from the position sensor and the outputs from the inertial measurement unit where the variables both contribute to the pose determined from the function, the outputs from both the position sensor and the inertial measurement unit being from when the ultrasound transducer is inserted into a patient, since one of ordinary skill in the art would recognize that using a multiple sensor data fusion technique for providing position and orientation of an endoscopic/minimal invasive tool within a patient  was known in the art as taught by Wilkmann and Ren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wilkmann, Ren and Strommer teach the use of sensor and imaging devices for minimally invasive tools in navigating systems. The motivation would have been to improve endoscopic surgery performance with improving tracking accuracy and planning effectiveness as suggested by Ren (p.108 col.2 IV. Multiple-Sensor Data Fusion, 1st ¶).
Regarding the dependent claims 2-4 and 7 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Strommer, Borgert, Wilkmann and Ren.
 Regarding claim 2, as previously discussed, Strommer, Borgert, Wilkmann and Ren teach the inertial measurement unit comprises an accelerometer (Wilkmann with accelerometer) a gyroscope, a magnetometer, or a combination thereof (Ren other sensing such as gyroscopes and magnetometers p.107 col.2 2nd ¶).

Regarding claim 4, as previously discussed, Borgert teaches X-ray-opaque markers as position sensors on the tip of the catheter ([0002]) where the ultrasound transducer is placed also at the tip of the catheter as taught by Strommer (Fig.1) therefore reading on the ultrasound transducer includes a plurality of radio-opaque markers, and wherein the position sensor comprises an x-ray imager configured to image the radio-opaque markers. 
Regarding claim 7, Wilkmann teaches the use of the CT imager as intermittent (p.633 col.2 2nd ¶) relative to the determination of the information rate provided by the inertial sensor in order to provide a complete information set for the position and orientation of the surgical tool, therefore reading on the processor is configured to determine the pose with the output from the inertial measurement unit at a higher frequency than the output from the position sensor, the pose determined at the higher frequency. Since one of ordinary skill in the art would understand that the intermittent position as determined by the CT/X-ray imager are complemented with the inertial sensor positioning information in between the intermittent X-ray/CT positions, which therefore reads on “the processor is configured to determine the pose with the output from the inertial measurement unit at a higher frequency than the output from the position sensor”. Additionally, one of ordinary skill in the art would recognize that the determination of the position and orientation of the transducer between the intermittent positions from the X-ray/CT imager are combination of the trajectory of the medical tool/transducer between each couple of intermittent positions with the CT/X-ray imager and with the inertial sensor position/orientation information to complement the intermittent CT/X-ray position or tracking which therefore would read on “with the determination for each pose at the higher frequency being based on the output of both the inertial measurement unit and the position sensor” as fusion of the position information for the determination of the pose of the transducer.
with the determination for each pose at the higher frequency being based on the output of both the inertial measurement unit and the position sensor, since one of ordinary skill in the art would recognize that using a multiple sensor data fusion technique for providing position and orientation of an endoscopic/minimal invasive tool within a patient  was known in the art as taught by Wilkmann and Ren and using the CT-scan intermittently with the inertial sensor information was also known in the art as taught by Wilkmann. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wilkmann, Ren and Strommer teach the use of sensor and imaging devices for minimally invasive tools in navigating systems. The motivation would have been to improve endoscopic surgery performance with improving tracking accuracy and planning effectiveness as suggested by Ren (p.108 col.2 IV. Multiple-Sensor Data Fusion, 1st ¶) and also to reduce the radiation exposure to X-ray, as suggested by Wilkmann (p.636 ol.1 1st ¶).

Regarding claim 21, all claim limitations of claim 21 are included within claim limitation of claims 1 and 7. Since Strommer, Borgert, Wilkmann and Ren teach all limitations of claims 1 and 7, Strommer, Borgert, Wilkmann and Ren teach claim 21.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strommer et al. (USPN 20010031919 A1; Pub.Date 10/18/2001; Fil.Date 02/13/2001) in view of Borgert et al. (USPN 20070167747 A1; Pub.Date 07/19/2007; Fil.Date 03/07/2005) in view of Wilkmann et al. (2015 Int. J. CARS 10:629-636; ePub.Date 06/28/2014) and in view of Ren et al. (2012 IEEE Trans. Inform. Technol. Biomed. 16:106-111; Pub.Date 08/08/2011) as applied to claims 1-4, 7 .
Strommer, Borgert, Wilkmann and Ren teach a device as set forth above.
Strommer, Borgert, Wilkmann and Ren do not explicitly teach the position sensor comprises an ultrasound scanner connected with the ultrasound transducer or a wireless positioning system as in claim 9.
However, similarly to the teaching of Borgert with the use of radiopaque marker to render the catheter visible to an external navigation sensoring device, Sinelnikov teaches the use of echogenic coating on a catheter for rendering the catheter visible to an external ultrasound imaging device ([0139]). It would have been obvious to have used an echogenic coating on the catheter as taught by Sinelnikov, in order to facilitate detecting reflected ultrasound signals from this coating. This would have amounted to no more than the simple substitution of one known imaging system for another, to obtain no more than the predictable result of a suitably equivalent imaging device that detects localization/tracking signals from within the tissue to be used in reconstructing the pose of the object here the catheter; and simple substitution of known elements to obtain predictable results have previously been held to involve only routine skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007)). The motivation would have been have a clear detection of the advancement of the catheter through the carotid without using ionizing radiation, as suggested by Sinelnikov ([0139]) or minimizing the exposure to X-ray radiation as suggested by Wilkmann (p.636 ol.1 1st ¶).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785